


Exhibit 10.2






LOGITECH INC.
EMPLOYMENT AGREEMENT
December 18, 2015
WHEREAS, Vincent Pilette (“Executive”) is a member of the Group Management Team
of Logitech International, S.A., a Swiss corporation (the “Parent”);
WHEREAS, Executive is currently employed by Logitech Inc. (the “Company”), a
wholly-owned subsidiary of the Parent (the Parent and its direct and indirect
subsidiaries - including the Company - are collectively referred to as
“Logitech”) and is a party to an offer letter, employment agreement and/or a
change in control agreement;
WHEREAS, the Parent is subject to compliance with the Swiss Ordinance Against
Excessive Remuneration by Listed Companies (the so-called “Minder Ordinance”)
and any successor and other laws, ordinances, rules and regulations resulting
from the provisions of the Swiss Federal Constitution prohibiting excessive
compensation in Swiss listed companies;
WHEREAS, the Minder Ordinance does not permit the Parent to have severance or
change of control agreements or arrangements with members of its Group
Management Team; and
WHEREAS, the Company and Executive now wish to amend the terms of Executive’s
employment with the Company to eliminate certain severance and change of control
benefits to which Executive was entitled under his employment and compensation
arrangements with the Company in accordance with the Minder Ordinance.
NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, Executive and the Company hereby agree, effective as of the date first
written above:
1.
This Employment Agreement (this “Agreement”) sets forth certain terms of
Executive’s employment with the Company, as well as the parties’ understanding
with respect to any termination of that employment relationship.

2.
Executive will continue to be employed by the Company as Chief Financial
Officer, and will serve in the positions assigned to Executive by the Board of
Directors of the Company (the “Board”) or the Chief Executive Officer of the
Company (the “CEO”), as applicable, from time to time. Executive agrees to
devote his or her full business time, energy and skill to the assigned duties.
Executive agrees that, without the approval of the Board or the CEO, as
applicable, Executive shall not, during the period of employment with the
Company, devote any time to any business affiliation which would interfere with
or derogate from Executive’s obligations under this Agreement.

3.
Executive will be compensated for his or her services to the Company as follows:

(a)Cash Compensation: Executive will continue to receive his or her base salary
as currently assigned in accordance with normal payroll procedures, and remain
eligible to participate in the Logitech Management Performance Bonus Plan, which
may be amended from time to time. Executive’s compensation will be reviewed by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”) from time to time and may be subject to adjustment based on various
factors including, but not limited to, individual performance, Logitech’s
performance and the approval of the compensation of the Group Management Team by
the shareholders of the Parent in compliance with the Parent’s Articles of
Incorporation and the Minder Ordinance. Any adjustment to Executive’s
compensation shall be in the sole discretion of the Board or the Compensation
Committee.
(b)Benefits: Executive will have the right, on the same basis as other employees
of the Company, to participate in and to receive benefits under any applicable
medical, disability or other group insurance plans, as well as under the
Company’s business expense reimbursement, vacation policy and other policies.
The




--------------------------------------------------------------------------------




Company reserves the right to cancel or change the benefit plans, programs and
policies it offers to its employees at any time.
4.
Executive agrees to provide the Company with up to one (1) year of notice prior
to the effective date of any termination of employment, with the length of
notice (if any) within that range to be at the discretion of Executive (the
“Executive Notice Period”). Except in cases where the Company terminates
Executive’s employment for Cause (as defined below), the Company agrees to
provide Executive with one (1) year of notice prior to the effective date of any
termination of employment (the “Company Notice Period”; the Executive Notice
Period or the Company Notice Period, as applicable, is referred to in this
Agreement as the “Notice Period”). Notice of termination by either party shall
be provided in writing. Executive shall remain a full-time employee of the
Company during the Notice Period and shall not accept employment with any other
entity during the Notice Period. Subject to specific terms contemplated in
equity award agreements or equity or bonus plans, during the Notice Period,
Executive shall continue to receive his or her base salary at the rate in effect
as of the date either party has provided the other party with a notice of
termination of employment (the “Date of Notice”), and Executive shall remain
eligible for (i) all employee benefits in accordance with the provisions of the
plans under which the benefits are provided, (ii) the payment of bonuses to the
extent they become payable during the Notice Period or that become payable after
the Notice Period but relate to a performance period that commenced during any
portion of the Notice Period, with the bonus amount determined at the discretion
of the Board or the Compensation Committee acting in good faith based on the
Executive’s target bonus (currently calculated as a percentage of base salary)
in effect as of the Date of Notice and on the attainment level of the
performance goals and metrics (corporate, business group and individual, as
applicable) established by the Board or Compensation Committee for Executive
within the applicable fiscal year bonus program and in accordance with the
applicable bonus plans, and payable at the time all other members of the Group
Management Team are paid their bonuses; provided, however, that any bonus
relating to a performance period that ends following the last day of the Notice
Period shall be prorated based on the number of days Executive is employed
during the performance period, and (iii) continued vesting of awards to acquire,
or that are denominated in, shares of the Parent (“Equity Awards”) that were
outstanding as of the Date of Notice. Executive shall be entitled to the
acceleration of vesting of Equity Awards that were outstanding as of the Date of
Notice in connection with a change of control of the Parent, termination of
Executive’s employment, or both, to the extent set forth in any agreement
evidencing the Equity Awards and only to the extent permitted under the Laws (as
defined in Section 10 below) of Switzerland and California. Executive shall not
be entitled to any new Equity Awards, bonuses, promotions, or salary increases
during the Notice Period. As of the Date of Notice and at any time during the
Notice Period, the Company may at its absolute discretion decide to release
Executive from his duty to perform any services in favor of the Company during
the Notice Period. As of the Date of Notice and at any time during the Notice
Period, Executive may at his absolute discretion waive the Notice Period and be
released from his obligation not to accept employment with any other entity
during the Notice Period, in which event Executive's employment will terminate
upon the effective date of such waiver and Executive shall only be entitled to
base salary, any accrued and unused vacation benefits, and any other
compensation earned through the date of termination, and such waiver shall
constitute a waiver of the compensation, benefits and continued vesting of
Equity Awards set forth in this Section as of the effective date of such waiver.

5.
The Company may terminate Executive’s employment at any time without notice for
Cause, including during any Notice Period, as determined in the Company’s sole
discretion and in good faith. Where the Company terminates Executive for Cause,
the termination of employment shall occur with immediate effect. Upon the
effective date of Executive’s termination for Cause, Executive shall only be
entitled to base salary, any accrued and unused vacation benefits, and any other
compensation, earned through the date of termination.

For purposes of this Agreement, “Cause” means Executive’s: (i)  willful
dishonesty or fraud with respect to the business affairs of Logitech; (ii)
intentional falsification of any employment or Logitech records; (iii)
misappropriation of or intentional damage to the business or property of
Logitech, including (but not limited to) the improper use or disclosure of the
confidential or proprietary information of Logitech (excluding misappropriation
or damage that results in a loss of little or no consequence to the business or
property of Logitech); (iv) conviction (including any plea of guilty or nolo
contendere) of a felony that, in the judgment of the Board (excluding
Executive), materially impairs Executive's ability to perform his or her duties
for Logitech or adversely affects Logitech’s standing in the community or
reputation; (v) willful misconduct that




--------------------------------------------------------------------------------




is injurious to the reputation or business of Logitech; or (vi) refusal or
willful failure to perform any assigned duties reasonably expected of a person
in his or her position (excluding during any statutory leaves of absence as
permitted by law, and with reasonable accommodations for any disability required
by law) after receipt of written notice by the Chief Executive Officer or
Executive Chairman of the Company or Parent of such refusal or failure and a
reasonable opportunity to cure (as described below). Executive shall be given
written notice by the Company of its intention to terminate Executive for Cause,
which notice (a) shall state with particularity the grounds on which the
proposed termination for Cause is based and (b) shall be given no later than
ninety (90) days after the occurrence of the event giving rise to such grounds
(or ninety (90) days after such later date as represents the actual knowledge by
an executive officer of the Company or Parent (excluding Executive) of such
grounds). The termination shall be effective upon Executive's receipt of such
notice; provided, however, that with respect to subsection (vi) of this Section,
Executive shall have thirty (30) days after receiving such notice in which to
cure any refusal or willful failure to perform (to the extent such cure is
possible). If Executive fails to cure such failure to perform within such
thirty-day (30-day) period, Executive’s employment with the Company shall
thereupon be terminated for Cause.
6.
This Agreement supersedes the Change of Control Severance Agreement dated
September 3, 2013 and the provisions in Executive’s Applicable Offer Letter
dated September 3, 2013, and any prior offer letter or employment agreement
between Executive and Logitech, in their entirety with respect to the subject
matter covered by this Agreement. The Change of Control Severance Agreement
dated September 3, 2013 and all other severance, notice of termination, and
change of control agreements and arrangements of any similar nature between
Logitech and Executive shall be terminated effective as of the date of this
Agreement. This Agreement shall serve as a novation of such obligations, and the
parties hereby waive all current and future rights and entitlements under such
previous agreements or arrangements.

7.
The Company and Executive acknowledge that Executive’s employment with the
Company is and shall continue to be at-will, subject to compliance with the
Notice Period pursuant to Section 4 above. Specifically, either the Company or
Executive may terminate Executive’s employment for any reason.

8.
This Agreement shall be effective as of the date first set forth above.  This
Agreement shall terminate upon the earlier of (i) the expiration of the Notice
Period or (ii) the expiration of the Agreement Term (as defined below);
provided, however, that if notice of termination of employment by either party
(other than notice of termination by the Company for Cause pursuant to Section 5
above) is provided to the other party prior to expiration of the Agreement Term,
then this Agreement shall terminate upon the expiration of the Notice Period.
Unless this Agreement has terminated based on expiration of the Notice Period or
on termination by the Company for Cause, the expiration of the Agreement Term
shall not result in the termination of Executive’s employment with the Company
or, if applicable, with Logitech. The “Agreement Term” shall mean the period
commencing on the effective date of this Agreement and continuing through the
second anniversary of the date of this Agreement; provided, however, that the
Agreement Term shall be extended for an additional year upon the expiration of
the original term and each anniversary thereof, unless the Company has provided
a written notice of non-renewal to Executive at least one (1) year prior to the
then applicable expiration date of the term.

9.
Subject to Section 10 and 12 below, this Agreement shall be governed by the laws
of the State of California, without reference to conflicts of law principles,
and the parties hereby consent to the exclusive jurisdiction of the competent
courts, federal or state, located in Santa Clara County, California. Each party
waives all defenses of lack of personal jurisdiction and forum non conveniens.
Notwithstanding the foregoing, Section 12 is governed by the Federal Arbitration
Act.

10.
This Agreement may be amended only in a writing signed by both parties to this
Agreement, provided that, notwithstanding Section 9 above, the parties agree
that the Company has the right to unilaterally amend this Agreement without
compensation solely if an amendment is determined to be reasonably necessary by
the Company’s legal counsel for Logitech to comply with existing or adopted
ordinances, laws, rules or regulations applicable to Executive or Logitech
(“Laws”) (even if such Laws have not yet taken effect), including but not
limited to the Minder Ordinance and any other Laws resulting from the provisions
of the Swiss Federal Constitution prohibiting excessive compensation in Swiss
listed companies, and such counsel determines that the amendment reasonably
addresses such need. No amendment made to this Agreement under this provision
shall affect the vested rights of the Employee. No failure or delay by either
party in exercising any right





--------------------------------------------------------------------------------




hereunder or any partial exercise thereof shall operate as a waiver thereof or
preclude any other or further exercise of any right hereunder.
11.
In view of the personal nature of the services to be performed under this
Agreement by Executive, Executive cannot assign or transfer any of his or her
obligations under this Agreement.



12.
Arbitration.

(a)    Scope of Arbitration Requirement. Logitech and Executive hereby waive
their rights to a trial before a judge or jury and agree to arbitrate before a
neutral arbitrator any and all claims or disputes arising out of this Agreement
and any and all claims arising from or relating to Executive’s employment,
including (but not limited to) claims against the Parent or the Company or
against any current or former Executive, director or agent of the Parent or the
Company, claims of wrongful termination, retaliation, discrimination,
harassment, breach of contract, breach of the covenant of good faith and fair
dealing, defamation, invasion of privacy, fraud, misrepresentation, constructive
discharge or failure to provide a leave of absence, or claims regarding
commissions, stock options or bonuses, infliction of emotional distress or
unfair business practices.


(b)    Procedure. The arbitrator’s decision shall be written and shall include
the findings of fact and law that support the decision. The arbitrator’s
decision shall be final and binding on both parties, except to the extent that
applicable law allows for judicial review of arbitration awards. The arbitrator
may award any remedies that would otherwise be available to the parties if they
were to bring the dispute in court. The arbitration shall be conducted in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association; provided, however that the arbitrator
shall allow the discovery authorized by the California Arbitration Act or the
discovery that the arbitrator deems necessary for the parties to vindicate their
respective claims or defenses. The arbitration shall take place in Alameda
County, California, or, at Executive’s option, the county in which Executive
primarily worked with the Company at the time when the arbitrable dispute or
claim first arose.


(c)    Costs. The parties shall share the costs of arbitration equally, except
that the Parent or the Company shall bear the cost of the arbitrator’s fee and
any other type of expense or cost that Executive would not be required to bear
if he were to bring the dispute or claim in court. The Parent, the Company and
Executive shall be responsible for their own attorneys’ fees, and the arbitrator
may not award attorneys’ fees unless a statute or contract at issue specifically
authorizes such an award.


(d)    Applicability. This Section shall not apply to (i) workers’ compensation
or unemployment insurance claims or (ii) claims concerning the validity,
infringement or enforceability of any trade secret, patent right, copyright or
any other trade secret or intellectual property held or sought by Executive or
Logitech.


13.
IRS Section 409A Matters.

(a)    The payments and benefits to which Executive could become entitled to
under Section 4 above are intended be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended ( “Section 409A”), under the separation pay
plan and short-term deferral exception to the maximum extent permitted under
Section 409A and the guidance promulgated thereunder, and the Agreement shall be
interpreted and administered in a manner consistent with such intent.  If the
Company believes, at any time, that any such payment or benefit is not exempt or
does not comply with Section 409A, the Company may amend the terms of the
Agreement to avoid the application of Section 409A in a particular circumstance
or as necessary or desirable to satisfy any of the requirements under Section
409A or to mitigate any additional tax, interest and/or penalties that may apply
under Section 409A if exemption or compliance is not practicable, but the
Company shall not be under any obligation to make any such amendment.  Nothing
in this Agreement shall provide a basis for any person to take action against
Logitech or any affiliate thereof based on matters covered by Section 409A,
including the tax treatment of any amount paid under the Agreement, and neither
Logitech nor any of its affiliates shall under any circumstances have any
liability to Executive or his estate or any other party for any taxes, penalties
or interest due on amounts paid or payable under this Agreement, including
taxes, penalties or interest imposed under Section 409A.






--------------------------------------------------------------------------------




(b)    Anything in this Agreement to the contrary notwithstanding, no amount
payable under this Agreement upon a termination of Executive’s employment that
is non-qualified deferred compensation subject to Section 409A, as determined in
the Company’s sole discretion, will be paid unless Executive experiences a
“separation from service” (within the meaning of Section 409A).  In addition, to
the extent any non-qualified deferred compensation subject to Section 409A is
payable upon Executive’s separation from service and Executive is a “specified
employee” (within the meaning of Section 409A) as of the date of the separation
from service, such amount shall instead be paid or provided to Executive on the
earlier of (i) the first business day after the date that is six (6) months
following Executive’s separation from service or (ii) the date of Executive’s
death, to the extent such delayed payment is required to avoid a prohibited
distribution under Section 409A.  The provisions of this Section 13 will qualify
and supersede all other provisions of this Agreement as necessary to fulfill the
foregoing intention.  Each payment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of Section 409A.


14.
To the extent that Executive remains or is otherwise performing the duties of an
executive officer of Logitech during the periods under this Agreement (including
but not limited to any applicable Notice Period) or as otherwise required
pursuant to applicable Laws, all compensation payable under this Agreement is
subject to any clawback provisions in Logitech’s compensation plans, programs or
agreements applicable to Executive or clawback policy that Logitech is required
to adopt pursuant to any applicable Laws, including the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or that Logitech determines is necessary or
appropriate.

15.
This Agreement constitutes the entire agreement between Executive and the
Company regarding the subject matter covered by this Agreement, and supersedes
all prior negotiations, representations or agreements between Executive and the
Company regarding the subject matter covered by this Agreement, whether written
or oral.



ACCEPTED AND AGREED.
LOGITECH INC.


By: /s/ Bracken Darrell        
Name:    Bracken Darrell
Title:    President and Chief Executive Officer








EMPLOYEE: Vincent Pilette
By:


/s/ Vincent Pilette        






